THE COURT
refused to give the instruction.
Mr. Mason then moved the court to in- ' struct the jury that the evidence which tended to prove that a special agreement had been made as to the prices, did not support, the general count of indebitatus assumpsit, for work and materials. The testimony was, that it had been agreed between the plaintiff and defendant that the price of laying-the bricks should be twenty-one shillings a. thousand, and the arches at a certain price.
THE COURT were of opinion, that upon this count for two hundred dollars for work, and labor, the plaintiff must prove an express assumpsit for a certain sum; and that there being no count on the special agreement, it cannot be given in evidence in this-action.